Title: From George Washington to Lord Stirling, 27 March 1776
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord
Cambridge 27th March 1776

I crave your refference to my Last to you of the 24th instant, Since which I am honord with your Lordships favour of the 20th—it gives me much pleasure to find that you are makeing Such good preparations for the Reception of the enemy, who have this day entirely quitted this harbour, a Brigade under General Sullivan will Set off on the Morrow to your assistance I will not be Long after, with the Main Body of this army—I observe that Brigadier Genl Thompson was arriv’d, he is a Gentleman of Liberal Sentiments, who I dare Say your Lordship will be happy with, & I have not the Least doubt, but you will give him every assistance in your power. I have the Honor to be with great regard—My Lord Your Lordships most H. S.

Go: Washington


P.S. General Putnam, will Set out to morrow or next day, if General Schuyler is not with you, he will take the Command of the troops.

